DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 9/16/2021 is acknowledged. Independent claims 1, 24 and 25 are amended. Currently claims 1-5, 9, 11, 13-15, 19-21 and 24-25 are pending in the application.
Previous 112 rejection is withdrawn in view of the above amendment.
Previous prior art rejection is modified to address the above amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9, 11, 13-15, 19-21 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant has no support for the second layer having a compound having at least the elements GaAs with bandgap in the range of 1.35-1.70eV and lattice constant of 5.635Å and 5.675Å and a compound with GaInAsP having a phosphorous content of greater than 1% and less than 35% and an indium content of greater than 1%, or a combination of the claimed compounds GaAs and GaInAsP, in the originally filed disclosure. Not only the description of “the second layer … consists of a compound with at least the elements GaInAsP having a phosphorous content of greater than 1% and less than 35% and an indium content of greater than 1%” is nowhere to be found, but also the combination of the claimed GaAs and GaInAsP is nowhere to be found. On the contrary to Applicant’s claims, Applicant exemplifies the GaAs and GaInAsP are two different compounds which are used independently, not in combination with each other (see Applicant’s figs. 2a-2d).
Claims 2-5, 9, 11, 13-15, 19-21 are rejected on the same ground as claim 1.
As amended, claims 24-25 recite “the second layer comprises GaInAsP and has an energy band gap in a range between 1.35eV and 1.7eV and the lattice constant of the second layer is in the range between 5.635Å and 5.675Å” in lines 15-17 of claim 24 and lines 15-18 of claim 25, and “the second layer … consists of a compound with at least the element GaInAsP having a 
Applicant has no support for the limitations anywhere in the originally filed disclosure for the following reasons. 
First of all, Applicant discloses using GaAs (see fig. 2b), which has the band gap in a range between 1.35eV and 1.7eV and the lattice constant of the second layer is in the range between 5.635Å and 5.675Å (see fig. 2 of the chart of bandgap versus lattice constant chart for semiconductor Group III-V alloys of Wanlass, US 2006/0144435). Applicant does not disclose a semiconductor comprises GaInAsP and has an energy band gap in a range between 1.35eV and 1.7eV and the lattice constant of the second layer is in the range between 5.635Å and 5.675Å.
Secondly, Applicant does not discloses “the second layer… consists of a compound consists of a compound with at least the element GaInAsP having a phosphorous content of greater than 1% and less than 35% and an indium content of greater than 1%”.
Thirdly, Applicant does not disclose “a compound with at least the elements GaInAsP having a phosphorous content of greater than 1% and less than 35% and an indium content of greater than 1%” has an energy band gap in a range between 1.35eV and 1.70 eV and the lattice constant in the range between 5.635 Å and 5.675 Å. As a matter of fact, “a compound with at least the elements GaInAsP having a phosphorous content of greater than 1% and less than 35% and an indium content of greater than 1%” is different from a compound comprising having an energy bandgap in a range between 1.35eV and 1.70eV and the lattice constant in the range between 5.635 Å and 5.675 Å. 
Fourthly, Applicant does not disclose the combination of “the second layer of a compound having at least the elements GaAs and an energy band gap of the second layer being 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, 11, 13-15, 19-21, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Claim 1 recites “a second layer of a compound having at least the elements GaAs and an energy band gap of the second layer being in a range between 1.35eV and 1.70eV, and the lattice constant of the second layer being in the range between 5.635Å and 5.675Å” in lines  and “a compound with at least the elements GaInAsP having a phosphorous content of greater than 1% and less than 35% and an indium content of greater than 1%” are different ranges of compounds.
Claim 1 also recites a range “the third partial cell is a third layer of a compound having at least the elements Ga, In and As and an energy band gap of the third layer being less than 1.25eV, and the lattice constant of the third layer being greater than 5.700 Å” in lines “14-16 and “the third layer … consists of a compound with at least the elements GaInAsP having a phosphorous content of greater than 1% and less than 35% and an indium content of greater than 1%” in lines 30-33. “[a] compound having at least the elements Ga, In and As and an energy band gap of the third layer being less than 1.25eV, and the lattice constant of the third layer being greater than 5.700 Å” and “a compound with at least the elements GaInAsP having a phosphorous content of greater than 1% and less than 35% and an indium content of greater than 1%” are different ranges of compounds.
Claims 2-5, 9, 11, 13-15, 19-21 are rejected on the same ground as claim 1.
Similarly, claims 24 and 25 recite a narrow range of “the second layer comprises GaInAsP and has an energy band gap in a range between 1.35eV and 1.70eV, and a lattice constant … in the range between 5.635 Å and 5.675 Å” in lines 15-17 of claim 24, and “the second layer comprises a compound having at least the elements GaInAsP and has an energy band gap of the second layer being in a range between 1.35eV and 1.70eV, and the lattice 
Claims 24-25 also recite a range of compounds “the third layer comprises Ga, In and As and has an energy band gap less than 1.25eV and the lattice constant of the third layer is greater than 5.700 Å” in lines 18-19 of claim 24, “the third layer comprises a compound having at least the elements Ga, In and As and has an energy band gap of the third layer being less than 1.25eV, and the lattice constant of the third layer is greater than 5.700 Å” in lines 19-21 of claim 25; the claims also recites a different range of compound “the third layer … consists of a compound with at least the elements GaInAsP having a phosphorous content of greater than 1% and less than 35%and an indium content of greater than 1%” in lines 24-27 of claim 24, and “the third layer … consists of a compound with at least the elements GaInAsP having a phosphorous content of greater than 1% and less than 35% and an indium content of greater than 1%” in lines 26-29 of claim 25.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-5, 9, 11, 13-15 and 19-21 are rejected on the same ground as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9, 11, 13-15, 19-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wanlass (US 2006/0144435).
Regarding claims 1 and 24-25, Wanlass discloses a multijunction solar cell in the examples comprising: 
a first partial cell having a bandgap of Eg1 (see subcell 12/LM DH subcell 1 and the corresponding tunnel junction 38 in fig. 1); 
a second partial cell having a band gap Eg2<Eg1 (see subcell 14/LMDH subcell 2 and corresponding tunnel junction 40 in fig. 1); 
a third partial cell having a bandgap of about 1eV, e.g. ~1 eV (see subcell 18/LMMDH subcell in fig. 1); 
a fourth partial cells (or additional subcell 32, fig. 1, [0027]); and 
a metamorphic buffer (compositionally graded layer 22 in fig. 1, or a transparent, compositional step graded GaInP layer in examples) formed between the second partial cell (14) and the third subcell (18, see fig. 1), 
wherein
each of the partial cell has an emitter and a base (see [0059], examples and more specifically [0064]) and is homojunction ([0059],
no semiconductor bond is formed between two partial cells of the stack (see [0060] as Wanlass teaches the semiconductor layers are formed by epitaxial growth process, and not semiconductor bond process) and no substrate is arranged between two partial cells of the stack (see fig. 1 as Wanlass shows the substrate is arranged at the end of the stack and not between two partial cells of the stack),
the first partial cell (12), the second partial cell (14), the third partial cell (18), the fourth partial cell (or additional cell represented by reference number 32, fig. 1) and the metamorphic buffer layer are stacked monolithically (see fig. 1, [0011-0012]).

It is also noted that partial cell of homojunction is or is made of a layer of the selected semiconductor compound (see figs. 1-2, col. 6 lines 54-55 of evidentiary reference to Fraas).
Wanlass teaches using  III-V alloys material having selected band gap and the corresponding lattice constant from fig. 2 for the solar cell ([0020]), wherein the bandgap of the LM cell (or 12 or 14 having lattice matched – LM – with the GaAs or Ge substrate) is in the high of 1.6-2.2eV and medium of 1.2-1.6eV and the band gap of the LMM cell (e.g. 18 and 32 having lattice mismatched – LMM) is in the low of 0.8-1.2eV (see [0043]). Wanlass teaches GaInAsP is a well-developed material among others to be lattice matched with the GaAs or Ge substrate ([0008]), and the disclosed invention is not limited to the examples in tables I-V ([0037]). Wanlass also teaches:
using GaInP having a bandgap of 1.87 eV or 1.9eV and a lattice constant matching with the lattice constant of the Ge or GaAs substrate, which is 5.65 Å for the first partial cell (LM 12, see figs. 1-2, [0035], [0038], [0064-0066]), 
using material of GaxIn1-xAsyP1-y
using InGaAs having bandgap 1.1eV and lattice constant of 5.74 Å for the third partial cell (LMM 18, [0035]), and 
using GaInAsP for the LMM cell (see LMM cell 5 in examples 1-2 of table V) and a bandgap of 0.8-1.2eV ([0043]) and more specifically 0.9eV, 1.0eV, 1.1eV for the LMM cell (see tables I-V).
Wanlass also teaches the metamorphic buffer (or compositionally step graded GaInP)  has a sequence of nine layers ([0064]) which is right within the claimed range of at least three layers, wherein the lattice constant of the metamorphic buffer layers in the sequence increase in a direction towards the third partial cell (e.g. from 5.65 Å of LM cell to 5.74 Å LMM cell, see [0027], [0035-0036], [0064], fig. 2 and [0039]), and a thickness of the three layers (e.g. GaInP, GaAs, GaInAs) is greater than 100 nm (see [0064]).
Wanlass does not explicitly provide a specific example of a multijunction solar cell having at least four partial cells such that the first partial cell (LM 12) is a first layer of a compound having at least element GaInP and an energy bandgap of the first layer being greater than 1.75eV and the lattice constant of the first layer being in a range between 5.635Å and 5.675Å, the second partial cell (LM 14) is a second layer of a compound having at least the elements GaInAsP and an energy band gap of the second layer being in a range between 1.35 eV and 1.70eV and a lattice constant of the second layer being in the range between 5.635 Å and 5.675 Å, the third partial cell is a third layer of a compound having at least the elements GaInAs and an energy bandgap of the third layer being less than 1.25eV and the lattice constant of the third layer being greater than 5.700 Å; wherein a thickness of the three layers is greater than 100 nm, the metamorphic buffer has a sequence of at least three layers, the lattice constants of the buffer layers are greater than a lattice constant of the second layer, and the lattice constants of the 
However, it would have been obvious to one skilled in the art at the time of the invention was made to have used GaInP having an energy bandgap of 1.87eV or 1.9eV and a lattice constant of 5.65 Å for the first partial cell (LM 12), GaInAsP having a bandgap of 1.6-2.2eV or 1.2-1.6eV and a lattice constant of 5.65 Å for the second partial cell (LM 14), GaInAs having bandgap of 1.1eV and lattice constant of 5.74 Å for the third partial cell (LMM 18), GaInAsP for the fourth partial cell (or a LMM cell 14), a thickness of the three layers (e.g. first, second, and third layers) is greater than 100 nm, the metamorphic buffer (22) has a sequence of nine layers, the lattice constants of the buffer layers (22) are greater than a lattice constant of the second layer(14), wherein the lattice constants of the buffer layers (22) in the sequence increase in a direction toward the third partial cell (18) from layer to layer, because Wanlass explicitly suggests doing so. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 1.6-1.7eV or 1.33-1.6eV of the ranges 1.6-2.2eV and 1.2-1.6eV for the bandgap of the second layer (LM 14) disclosed by Wanlass because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Wanlass does not explicitly disclose an example of a multijunction solar having at least the second layer or the third layer, or the second layer and the third layer, consists of a compound with at least the elements Ga, In, As, and P having a phosphorus content of greater than 1% and less than 35% and an indium content of greater than 1%.
However, Wanlass discloses a GaxIn1-xAsyP1-y where x = 0.68 and y=0.34 having a bandgap of 1.7eV and latticed matched with the Ge or GaAs substrate (see [0034]), or 0.68In0.32As0.34P0.66. As such, the phosphorous content is found to be 33% (or 0.66/2), which is greater than 1% and less than 35%, and the indium content is 32%, which is greater than 1%.
It would have been obvious to one skilled in the art at the time the invention was made to have used Ga0.68In0.32As0.34P0.66 having a bandgap of 1.7eV and latticed matched with the Ge or GaAs substrate for the second layer, because the second layer in modified Wanlass has a band gap of 1.7eV and Wanlass explicitly suggests using such material for the bandgap 1.7eV. In addition, such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).

Regarding claims 2 and 3, modified Wanlass discloses a multijunction solar cell according to claim 1 above, wherein Wanlass teaches the first and second layers are latticed matched with GaAs (see tables II-V), or the lattice constant of the first layer and the lattice constant of the second layer is 5.65 Å (see claim 1 above and table II), which are within the claimed ranges of between 5.640 Å and 5.670 Å or between 5.645 Å and 5.665 Å.

Regarding claim 4, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass discloses the first layer and the second layer are lattice matched (see LM dotted line in fig. 2), or the lattice constant of the first layer differs from the lattice constant of the second layer by less than 0.2%.

Regarding claim 5, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass discloses the lattice constant of the third layer is 5.78 Å (see claim 1 above), which is greater than 5.730 Å.

Regarding claim 9, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass discloses the multi-junction solar cell has a fourth subcell (see 32, or  additional LMM subcells note in fig. 1), the fourth partial cell having a fourth layer of a compound with at least the elements GaInAs (see the second LMM in table V) and an energy band gap of the fourth layer (or the second LMM layer) being 0.2 eV smaller than an energy band gap of the third layer (or the first LMM layer). Wanlass also teaches each subcell includes a base and an emitter, and the thickness of each subcells is greater than 100 nm with the thickness increasing toward the lattice mismatched subcells and the first subcell being the thinnest (see [0064]). 

Regarding claim 11, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass further discloses a semiconductor mirror (or back surface reflector BSR) arranged below the lowest partial cell with the lowest energy band gap (see figs. 3A-D and 8, [0063]. It is noted that lowest energy bandgap partial cell is the bottom partial cell in the final product produced by an inverted monolithic process).



Regarding claim 14, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass teaches adding a fourth subcell of LMM (see fig. 1, table V) and each LMM subcell has a corresponding graded layer (see [0063]). That is, Wanlass teaches a second metamorphic buffer (or compositionally graded layer) is formed between the third subcell and the fourth subcell.

Regarding claim 15, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass further teaches a fifth subcell is provided (see tables IV-V).

Regarding claim 19, modified Wanlass discloses a multi-junction solar cell as in claim 1 above, wherein Wanlass discloses the base layer for the first and second partial cells are 1.2m and 2.5m, respectively ([0064]). In other words, Wanlass teaches the thickness of the first layer (e.g. base layer) of the first partial cell and the second layer (e.g. base layer) of the second partial cell is greater than 0.4 m and greater than 0.8m.

Regarding claim 20, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass the metamorphic buffer layer is formed directly between the second partial cell (LM middle subcell) and the third partial cell (LMM DH subcell, see fig.4 and [0064]).

Regarding claim 21, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass discloses the second partial cell (LM middle subcell and the corresponding tunnel junction) and the third partial cell (LMM DH subcell) are formed directly on the metamorphic buffer layer (see fig. 4 and [0064]).
Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive. 
Applicant argues that Wanlass does not provide an example, or in tables I-V, a solar cell having partial cells comprising semiconductor compounds with band gaps and lattice constants as claimed.
The examiner replies that Applicant’s arguments do not properly consider the reference’s disclosure as a whole. The disclosure of a reference may be relied upon for all it contains, and is not limited what is disclosed in the examples. In re Heck, 699 F.2d 1331, 1332-33 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968)).
Wanlass teaches a solar cell comprising partial cells formed of semiconductor compounds with band gaps and lattice constants as shown in fig. 1. Even though Wanlass does not exemplify all the claimed semiconductor compounds in one example, Wanlass suggests and provides semiconductor compounds with band gaps and lattice constants, and one skilled in the art would have been found it obvious to have used the semiconductor compounds suggested by the reference in the solar cell shown in fig. 1 (or the general teachings of Wanlass). Applicant has not provided any subjective evidence that the semiconductor compounds explicitly suggested and provided by Wanlass cannot be used in the solar cell shown in fig. 1 of Wanlass.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726